Name: Commission Regulation (EEC) No 1994/90 of 12 July 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7 . 90 Official Journal of the European Communities No L 183/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1994/90 of 12 July 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (J), as last amended by Regulation (EEC) No 1848/90 O, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (s), as last amended by Regulation (EEC) No 1904/90 (*); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 4 to 10 July 1990 for the pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7, 8 and 10 in Annex I is replaced by that in Annex I hereto. 2. Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 16 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1990. For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24 » 6. 1985, p. 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 312 , 18 . 11 . 1988 , p. 16 (4) OJ No L 168 , 30 . 6 . 1990, p. 34 . (') OJ No L 122, 14 . 5 . 1990, p . 1 . C) OJ No L 175 , 9. 7 . 1990 , p , 25. O OJ No L 310, 21 . 11 . 1985, p. 4 . (') OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 183/2 Official Journal of the European Communities 16 . 7 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I |1 Positive Negative CN code Table Additionalcode Notes . Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II \  1 000 kg - 0709 90 60 l \  0712 90 19 \ " 1001 10 10  1001 10 90 \\ II\  1001 90 91 Il  1001 90 99 II  1002 00 00 IlIIII  1003 00 10 I \  1003 00 90 IlI \  1004 00 10 I [  1004 0090 \ \  1005 10 90 \ I \  1005 90 00 \ I I  1007 00 90 \ I  1008 20 00 l I I I  1101 00 00 \ I  1102 10 00 I l ,  1102 20 10 \ I I  ¢ 1102 20 90 \ \  1102 90 10 \ \ l  1102 90 30 l l \  1102 90 90 11-1 7285 l  11-1 7286 I  1103 1110 \ I I I  1103 11 90 \ \ I  1103 12 00 l l  1103 13 11 11-2 7287 \  1103 13 19 11-3 7288 \  11-3 7289 l 1103 13 90 \ I \  1103 1910 l \ 1103 19 30 l I l 1103 19 90 11-1 7285 I  ; 11-1 7286 \ 1103 21 00 \ \  1103 29 10 l I l  1103 29 20 \ l 6. 7 . 90 Official Journal of the European Communities No L 183/3 CN code Table Additionalcode \ Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lirs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1 107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 NoL 183/4 16. 7. 90Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \ I - 1 000 kg - 1108 11 00 11-5 7295 O  1108 12 00 11-5 7294  11-5 7295 o  1108 13 00 11-6 7296 ll  11-6 7297 O  1108 14 00 11-5 7294 I ' ' 11-5 7295 O  1108 19 90 11-5 7294 II  11-5 7295 o \  1109 00 00 ll II  - 1702 30 91 17-9 7318 I  1702 30 99 17-9 7318 \  1702 40 90 l  1702 90 50 I  1702 90 75 \ I  1702 90 79 I \  2106 90 55 \ \ l  2302 10 10 23-1 7622 \ \  23-1 7623 l  2302 10 90 1 \  2302 20 10 \ I  2302 20 90 I \ l  2302 30 10 \ \  2302 30 90 \ \  2302 40 10 l l  2302 40 90 \ \  2303 10 11 I \ I  2309 10 11 23-2 7624 o  l 23-2 7625 o \  2309 10 13 23-8 7541 OO  23-8 7542 oo 4,885 23-8 7543 oo 9,769 23-8 7547 OO __ 23-8 7548 OO 7,700 23-8 7549 OO 15,401 23-8 7550 OO  23-8 7551 -OO 4,885 23-8 7552 OO 9,769 23-8 7629 OO  . I 23-8 7630 OO 7,700 23-8 7631 OO 15,401 2309 10 31 23-3 7624 o  l 23-3 7691 (3)  2309 10 33 23-9 7541 OO  23-9 7542 OO 4,885 6. 7. 90 Official Journal of the European Communities No L 183/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Li' France FF Greece Dr Ireland £ Irl Portugal Esc 1 \  1 000 kg - 2309 10 33 23-9 7543 oo 9,769 \ 23-9 7547 oo  l 23-9 7548 oo 7,700 23-9 7549 oo 15,401 23-9 7645 oo  23-9 7646 oo 4,885 23-9 7647 oo 9,769 23-9 7651 oo  23-9 7652 oo 7,700 l 23-9 7653 oo 15,401 2309 10 51 23-4 7624 o  23-4 7692 o  2309 10 53 23-10 7541 oo  23-10 7542 oo 4,885 23-10 7543 oo 9,769 23-10 7547 oo  23-10 7548 oo 7,700 23-10 7549 oo 15,401 23-10 7654 oo   23-10 7655 oo 4,885 23-10 7656 oo 9,769 23-10 7660 oo  23-10 7661 oo 7,700 I 23-10 7662 oo 15,401 2309 90 31 23-5 7624 o  23-5 7693 o \  2309 90 33 23-11 7541 oo  23-11 7542 oo 4,885 23-11 7543 oo 9,769 ' 23-11 7547 oo  23-11 7548 oo 7,700 23-11 7549 oo 15,401 23-11 7663 oo  23-11 7664 oo 4,885 23-11 7665 oo 9,769 23-11 7669 oo  23-11 7670 oo 7,700 23-11 7671 oo 15,401 2309 90 41 23-6 7624 0 \  23-6 7694 o \ .  2309 90 43 23-12 7541 oo  - I 23-12 7542 oo 4,885 - 23-12 7543 oo \ 9,769 23-12 7547 oo \  23-12 7548 oo 7,700 No L 183/6 Official Journal of the European Communities 16. 7. 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 1 000 kg - 230990 43 23-12 7549 oo 15,401 23-12 7672 \  ' 23-12 7673 OO 4,885 23-12 7674 0.0 9,769 23-12 7678 OO I  23-12 7679 oo 7,700 23-12 7680 oo 15,401 2309 90 51 23-7 7624 o  23-7 7695 . o  2309 90 53 23-13 7541 X'k  1 23-13 7542 X')1 4,885 23-13 7543 oo 9,769 23-13 7547 oo  l 23-13 7548 oo 7,700 23-13 7549 OO 15,401 l 23-13 7681 OC)  23-13 7682 OC) 4,885 23-13 7683 OC) 9,769 23-13 7687 OC)  I 23-13 7688 OC) 7,700 \ 23-13 7689 OC) 15,401 C) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. ' S. 7 . 90 Official Journal of the European Communities No L 183/7 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Ireland Portugal £ Irl Esc Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF ' Greece Dr \ \  100 kg - 0401 04-1 7058 \ a + e l 0402 10 11 \ \ \ 3,850 l 0402 10 19 04-3 7059 \ 2,514 04-3 : 7074 I  04-3 7079 I 3,850 l 0402 10 91 04-4 7089 \ d + f 0402 10 99 04-4 7089 \ \ d+f l 0402 21 11 04-2 7744 a+c l 0402 21 17 04-6 7098 2,514 04-6 7099 \  l 04-6 7114 I a + c \ 0402 21 19 04-2 7744 a+ c 0402 21 91 04-2 7744 I a+c 0402 21 99 04-2 7744 \ a+c 0402 29 04-2 7744 I a + c+f 0402 91 04-2 7744 \ ' a+c l 0402 99 04-2 7744 \ a+c+f 0403 10 11 04-2 7744 I a+c 0403 10 13 04-2 7744 \ a+c l 0403 10 19 04-2 7744 l a+c I 0403 10 31 04-2 7744 Il a+c+ f 0403 10 33 04-2 7744 \ a + c+ f 0403 10 39 04-2 7744 l a +c+f 0403 90 11 04-5 7093 \ 2,514 04-5 7094 \  \ 04-5 7097 3,850 0403 90 13 04-6 7098 \ 2,514 \ 04-6 7099 \ \  ' l 04-6 7114 Il a+c 0403 90 19 04-2 7744 Il a+c 0403 90 31 04-4 7089 Il d+f 0403 90 33 04-2 7744 li a+c+f 0403 90 39 04-2 7744 ' a+c + f l 0403 90 51 04-2 7744 a+c 0403 90 53 04-2 7744 \\ a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 Il a+c+ f 0403 90 63 04-2 7744 LII a+c+f 0403 90 69 04-2 7744 a + c + f No L 183/8 Official Journal of the European Communities 16 . 7 . 90 Additional code Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code Table  100 kg a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c+f a+c + f a+c + f a + c + f 2,832 2,903 3,042 3,118 3,482 3,569 6,378 6,537 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 040610 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 )4-10 54-10 7744 7744 7744 7744 7744 7744 7744 : 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b x coef b b x coef 4,787 5,466 3,291 4,283 1,496 2,176 5,466 4,283 2,176 5,466 7,412 1,966 6. 7 . 90 Official Journal of the European Communities No L 183/9 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  I 0406 30 10 04-10 7237 I 2,883 04-10 7238 \ 4,195  ' 04-10 7239 \ 4,975 0406 30 31 04-10 7235 \  \ 04-10 7236 \ 1,966 l 04-10 7237 \ 2,883 \ 04-10 7238 I 4,195 l 0406 30 39 04-10 7235 \  04-10 7238 \ 4,195 l 04-10 7239 I 4,975 0406 30 90 I 4,975 0406 40 00 04-11 7240 I  04-11 7241 \ 5,174 l 0406 9011 04-12 7242 I 4,283 l 04-12 7243 \  l l 04-12 7244 \ 4,787 04-12 7245 \ 5,466 04-12 7246 I 3,291 04-12 7247 \ 4,283 0406 90 13 04-13 7248 \  04-13 7250 I 6,397 l 0406 90 15 04-13 7248  04-13 7250 6,397 0406 90 17 04-13 7248  04-13 7249 I 4,283 l 04-13 7250 6,397 040690 19 l \ III  0406 90 21 04-14 7251 l  04-14 7252 II 5,862 0406 90 23 04-15 7254 ll  04-15 7255 \ 4,787 04-15 7256 ll 5,466 04-15 7257 ll 3,291 1 04-15 7258 \ 4,283 \ 0406 90 25 04-15 7254 II __ 04-15 7255 \ 4,787 04-15 7256 \ 5,466 04-15 7257 II 3,291 04-15 7258 Il 4,283 0406 90 27 04-15 7254 Il\  04-15 7255 \ 4,787 l 04-15 7256 \\\ 5,466 04-15 7257 \\\ 3,291 04-15 7258 \ 4,283 040690 29 04-15 7253 !!  l No L 183/ 10 Official Journal of the European Communities 16 . 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li  100 kg ­ 0406 90 29 04-15 7254  04-15 7255 \ 4,787 04-15 7256 5,466 04-15 7257 liI 3,291 04-15 7258 \ 4,283 0406 90 31 04-15 7253  I 04-15 7254 l  04-15 7255 4,787  04-15 7256 II 5,466 l 04' 15 7257 III 3,291 04-15 7258 4,283 0406 90 33 04-15 7253  04-15 7254  04-15 7255 II 4,787 04-15 7256 I 5,466 04-15 7257 II 3,291 I 04-15 7258 l 4,283 0406 90 35 04-16 7259 l \  \ 04-16 7274 \ 4,787 04-16 7277 I 5,466  04-16 7278 \ 3,291 04-16 7279 \ 4,283 0406 90 37 04-16 7259 I  04-16 7274 4,787 I 04-16 7277 l 5,466 04-16 7278 I L 3,291 I 04-16 7279 \ 4,283 0406 90 39 04-15 7254 I  04-15 7255 I 4,787 04-15 7256 l 5,466 04-15 7257 l 3,291 04-15 7258 4,283 0406 90 50 04-15 7253 \  04-15 7254  / 04-15 7255 \ 4,787 04-15 7256 \ 5,466 04-15 7257 l 3,291 04-15 7258 \ 4,283 0406 90 61 l \  0406 90 63 l I  0406 90 69 \ I 7,412 0406 90 71 04-8 7226 l  04-8 7227 I 4,787 04-8 7228 \ 5,466 \ 04-8 7229 \ 3,291 16 . 7 . 90 Official Journal of the European Communities No L 183/ 11 Positive Negauve CN code Germany Spain Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pu Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  4,283 4,787 5,466 3,291 4,283 4,787 5,466 3,291 4,283 4,787 5,466 3,291 4,283 4,787 5,466 3,291 4,283 4,787 5,466 3,291 4,283 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 040690 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 j 04-16 | 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 4,787 5,466 3,291 4,283 4,787 5,466 3,291 4,283 1,496 2,176 1,496 2,176 No L 183/ 12 Official Journal of the European Communities 16. 7 . 90 Negative Denmark Italy France Greece Ireland PortugalCN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0406 90 97 0406 90 99 2309 10 15 II Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ L  100 kg  04-8 7228 5,466 04-8 7230 \ 4,283 04-8 7232 2,176 04-8 7226 \  04-8 7228 5,466 04-8 7230 4,283 04-8 7232 \ \ 2,176 23-14 7553 0,488 23-14 7554 \ 0,977 23-14 7555 \ I 1,465 23-14 7556 1,832 23-14 7557 I 2,052 23-14 7558 \ 2,198 23-14 7579 \ 0,770 23-14 7580 l 1,540 23-14 7581 \ 2,310 23-14 7582 l 2,888 23-14 7583 3,234 23-14 7584 3,465 23-14 7885 l  23-14 7553 I 0,488 23-14 7554 0,977 23-14 7555 \ 1,465 23-14 7556 \ 1,832 23-14 7557 \ 2,052 23-14 7558 l I 2,198 23-14 7579 \ 0,770 23-14 7580 li 1,540 23-14 7581 \ L 2,310 23-14 7582 I L 2,888 23-14 7583 3,234 23-14 7584 3,465 23-14 7885 I  23-14 7553 \ 0,488 23-14 7554 \ 0,977 23-14 7555 \ 1,465 23-14 7556 l 1,832 23-14 7557 l .2,052 23-14 7558 2,198 23-14 7579 l 0,770 23-14 7580 l 1,540 23-14 7581 l 2,310 23-14 7582 \ 2,888 23-14 7583 I 3,234 23-14 7584 \ 3,465 2309 10 19 2309 10 39 16. 7 . 90 Official Journal of the European Communities No L 183/ 13 i Positive Negative CN code Table Additionalcode / Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ r \  100 kg - 2309 10 39 23-14 7885  2309 10 59 23-14 7553 I 0,488 23-14 7554 0,977 \ 23-14 7555 1,465 23-14 7556 1,832 23-14 7557 I 2,052 23-14 7558 2,198 23-14 7579 0,770 23-14 7580 l 1,540 23-14 7581 2,310 23-14 7582 I 2,888 23-14 7583 l 3,234 23-14 7584 \ 3,465 23-14 7885 l 2309 10 70 23-14 7553 0,488 23-14 7554 l 0,977 23-14 7555 I 1,465 23-14 7556 I 1,832 1 23-14 7557 2,052 23-i4 7558 \ \ 2,198 23-14 7579 I 0,770 23-14 7580 l 1,540 23-14 7581 I 2,310 23-14 7582 \ 2,888 23-14 7583 \ 3,234 23-14 7584 I I 3,465 23-14 7885 \  2309 90 35 23-14 7553 \ 0,488 \ 23-14 7554 L 0,977 23-14 7555 IIL 1,465 I 23-14 7556 1,832 23-14 7557 2,052 l 23-14 7558 \ 2,198 l 23-14 7579 li 0,770 23-14 7580 \ 1,540 23-14 7581 Il\ 2,310 23-14 7582 li 2,888 23-14 7583 3,234 23-14 7584 3,465 23-14 7885 Il\ __ 2309 90 39 23-14 7553 Il 0,488 23-14 7554 \\l 0,977 23-14 7555 II\ 1,465 23-14 7556 III 1,832 23-14 7557 || 2,052 No L 183/ 14 Official Journal of the European Communities 16. 7 . 9C Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IlI  100 kg - 2309 90 39 23-14 7558 \ 2,198 23-14 7579 0,770 23-14 7580 1,540 23-14 7581 l 2,310 23-14 7582 2,888 l 23-14 7583 3,234 l 23-14 7584 \ 3,465 23-14 7885 li  2309 90 49 23-14 7553 li 0,488 23-14 7554 0,977 23-14 7555 I 1,465 23-14 7556 III 1,832 23-14 7557 2,052 23-14 7558 2,198 \ 23-14 7579 II 0,770 23-14 7580 Il 1,540 23-14 7581 \ 2,310 23-14 7582 \ 2,888 23-14 7583 II 3,234 23-14 7584 \ 3,465 23-14 7885 I  2309 90 59 23-14 7553 I 0,488 23-14 7554 0,977 23-14 7555 II 1,465 I 23-14 7556 l 1,832 23-14 7557 \ 2,052 23-14 7558 2,198 23-14 7579 I 0,770 23-14 7580 l 1,540 \ 23-14 7581 I 2,310 23-14 7582 I 2,888 23-14 7583 l 3,234 23-14 7584 \ 3,465 23-14 7885 l 2309 90 70 23-14 7553 \ 0,488 23-14 7554 \ 0,977 23-14 7555 I 1,465 23-14 7556 l 1,832 23-14 7557 \ 2,052 23-14 7558 l 2,198 23-14 7579 \ , 0,770 23-14 7580 \ 1,540 23-14 7581 \ 2,310 23-14 7582 I 2,888 ! 23-14 7583 \ 3,234 16. 7 . 90 Official Journal of the European Communities No L 183/ 15 \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal L DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885  100 kg ­ 3,465  0/0 milk fat/100 kg product  a b 0,071 0,078  °/o non-fatty laeuc dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 0,033  °/o lactic matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product - d 0,039 ¢ % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,003  % sucrose/100 kg product - f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : die weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or casemates have been added, and where this is the case, the actual content by weight of theseproducts and the lactose content of the addedwhey. No L 183/ 16 Official Journal of the European Communities 16. 7. 90 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive , Negative Germany Spam PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  too ke ­ i r 1 l 2 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  - °/o sucrose content and 100 kg net -  100 kg of dry matter  - °/o sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) o o 1702 90 30 1702 90 60 3 3 y i 3 3 3 1702 90 71 1702 90 90  100 kg of dry matter   °/o sucrose content and 100 kg net - 2106 90 30 2106 90 59 C) (3 ) O No L 183/ 1716 . 7 . 90 Official Journal of the European Communities (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). (a) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports . No L 183/ 18 Official Journal of the European Communities 16. 7 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Il Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal |||| DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I Il - 100 kg ­ 0403 10 51 IIII 3,465 0403 10 53 I IlIl 3,859 0403 10 59 \\IIII 5,456 0403 10 91 Il|  0403 10 93 Il\ Il  0403 10 99 I  0403 90 71 II 3,465 0403 90 73 IIl \ 3,859 0403 90 79 \ Il 5,456 0403 90 91 I  0403 90 93 ||l  0403 90 99 l Il  1517 10 10 1  1517 90 10 II \  1704 10 11 \ Il  1704 10 19 I  1704 10 91 Il  1704 10 99 Il  1704 90 51 17-1 * Il 1704 90 55 17-4 * \ 1704 90 61 17-4 * 1704 90 65 17-4 * II 1704 90 71 17-4 * l 1704 90 75 17-1 # ¢ 1704 90 81 17-2 17-2 * 7632 I I _ i 1704 90 99 17-3 17-3 * 7632 \ I 1806 20 10 18-1 1806 20 30 18-1 * l l 1806 20 50 18-1 * l 1806 20 70 18-1 * \ \ 1806 20 90 18-2 # I l 1806 31 00 18-1 # ... I \ 1806 32 10 18-4 x l l 180632 90 18-4 * l \ 1806 90 11 18-4 * l l 1806 90 19 18-1 'l I \ 1806 90 31 18-1 * l 16 . 7. 90 Official Journal of the European Communities No L 183/ 19 Positive Negative Table NotesCN code Additionalcode Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 7633 7634 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 No L 183/20 Official Journal of the European Communities 16. 7. 90 ||\ I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 \ _ 100kg ­ 2905 44 19 IIIll  2905 44 91 \ l Il  2905 44 99  3505 10 10 IIIlIl  3505 10 90 IlIl \  3823 60 11 IIIll  3823 60 19 Il \ Il  3823 60 91 Il\  3823 60 99 \ l \   Il 7001 II   Il 7002 l Il   II 7003 \ Il   l 7004 \ \   l 7005 \   I 7006 \   7007 I   I 7008 \ \  .  I 7009 l \  \ 7010 \   \ 7011 \   \ 7012 \ \   \ 7013 \ \   l 7015   7016 l   \ 7017 \   I 7020 \ \   I 7021 \   l 7022 \ \   \ 7023 I \  .  I 7024 \   I 7025 l   I 7026 \   l 7027 l l   7028 l l   \ 7029 \ l \   I 7030 l \   I 7031 \ \   I 7032 I l   I 7033 \ \   I 7035 \ \   I 7036 l \   7037 \ l   7040 = l \   \ 7041 \   I 7042 \  16. 7. 90 No L 183/21Official Journal of the European Communities \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ l  100 kg -  7043  7044   7045   7046 \   \ 7047   \ 7048 \  \ 7049 l   \ 7050 l   l 7051 I   7052   \ 7053   \ 7055  l 7056 1   \ 7057 \   \ 7060 2,599  7061 I 2,599  l 7062 \ 2,599   7063 \ 2,599  l 7064 \ 2,599  \ 7065 2,599  l 7066 2,599  \ 7067 2,599  7068 I 2,599  \ 7069 l 2,599  \ 7070 \ 2,599  \ 7071 I 2,599  \ 7072 2,599  l 7073 2,599  \ 7075 2,599  7076 \ I 2,599  I 7077 I 2,599 __ I 7080 \ 5,059  7081 5,059  7082 I 5,059  \ 7083 \ 5,059  l 7084 5,059  7085 5,059  7086 \ 5,059  \ 7087 l \ 5,059  7088 l L 5,059  7090 \ 5,059  Il 7091 I 5,059  Il 7092 \ I 5,059  7095 5,059  II 7096 \ 5,059 No L 183/22 Official Journal of the European Communities 16. 7 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ ' lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \ - 100 kg ­  l 7100 C)   \ 7101 C)   \ 7102 (')   \ 7103 C)   7104  .  \ 7105 0)   \ 7106 C)   7107 C)   l 7108 (1 )   \ 7109 l  \ 7110 (l) \   \ 7111 C)   \ 7112 0 I   l 7113 C)   \ 7115 0   \ 7116 (')   \ 7117 C)   7120 C) \   l 7121 C)   \ 7122 e&gt;   \ 7123 o r ­  \ 7124 o  \ 7125 C)   7126 0)   \ 7127 C)  \ 7128 ( 1) I   \ 7129 C) I   7130 -   7131 C)   7132   7133 (l)   II 7135 Ie&gt;1   || 7136   II 7137 I   \ 7140  II 7141 C)   7142 0 \  ; 7143 o \  7144 O  li 7145 || 7146  II 7147  II 7148 .  Il 7149 C) L   7150 C)  16. 7. 90 Official Journal of the European Communities No L 183/23 1 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I l l - 100 kg ­  \ 7151 C)  ¢  \ 7152 o   \ 7153 C)   7155   \ 7156 C)   I 7157 0)  I 7160 C) 2,775  I 7161 0 2,775  l 7162 C) 2,775  7163 C) 2,775  \ 7164 o 2,775  \ 7165 0 2,775  \ 7166 C) 2,775  I 7167 (') 2,775  7168 C) 2,775  7169 \ 2,775  l 7170 (') 2,775  \ 7171 C) 2,775  \ 7172 C) 2,775  I 7173 C) 2,775  ' I 7175 0) 2,775  I 7176 2,775  \ 71 77 2,775  7180 (') - 5,235  7181 o 5,235  7182 5,235  7183 (') 5,235  \ 7185 C) 5,235  7186 o 5,235  7187 C) 5,235  I 7188 C) 5,235  7190 5,235  l 7191 o 5,235  I 7192 C) 5,235  \ 7195 5,235  \ 7196 5,235  II 7200 (') I   || 7201   II 7202   II 7203 (')   ll 7204 (')    Il 7205 o   || 7206 C) \   || 7207 C)   || 7208 (')  No L 183/24 Official Journal of the European Communities 16. 7 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc \ \ \  100 kg - I  1 7209 ( 1)   \ 7210 o  l  \ 7211 (')   7212 o   7213 o   7215 o   7216 (')   7217 o   l 7220 o   l 7221 C)   \ 7260 I 2,813  7261 o 2,813  l 7262 C) 2,813  7263 o 2,813  7264 - C) 2,813  7265 O 2,813  7266 (') 2,813  7267 o 2,813  7268 C) 2,813  7269 o 2,813  \ 7270 o 2,813 - ,  7271 o 2,813  7272 C) 2,813  \ 7273 2,813  7275 2,813 \  \ 7276 I 2,813  7300 0)   \ 7301 C)   \ 7302  l  7303 o   \\ 7304 o   II 7305   \ 7306 o I   \ 7307 o   \\ 7308   li 7309  \  II 7310   7311 n\ \   Il 7312 I   II 7313 C)   || 7315 C)  \  II 7316 C)  l  Il 7317 (') __  II 7320 (')  l  \\ 7321 C) I  16. 7. 90 Official Journal of the European Communities No L 183/25 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg ­ 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 3,048 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 3,250 3,250 3,250 3,250 3,250 3,250 3,250 3,250 3,250 No L 183/26 Official Journal of the European Communities 16 . 7 . 90 Greece Ireland Portugal Dr £ Irl Esc Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF \ l  100 kg -  \ 747Q o 3,250  \ 7471 o 3,250  l 7472 o 3,250  \ 7475 (') 3,250  7476 o 3,250  \ 7500 o 2,279  \ 7501 C) 2,279  \ 7502 C) 2,279  \ 7503 C) 2,279  \ 7504 C) 2,279  \ 7505 2,279  \ 7506 C) 2,279  \ 7507 o 2,279  7508 2,279  7509 2,279  7510 o 2,279  7511 C) 2,279  \ 7512 o 2,279  l 7513 o \ 2,279  \ 7515 2,279  7516 o 2,279  I 7517 2,279  \ 7520 \ 2,279  \ 7521 (') 2,279  I 7560 0) 3,429  . 7561 o 3,568  \ 7562 o 3,429  l 7563 3,429  \ 7564 3,429  7565 (1 ) 3,429  I 7566 o 3,429  II 7567 Il 3,429  7568 3,429  Il 7570 3,429  Il 7571 C) 3,429  \ 7572 lo ! 3,429  li 7575 3,429  II 7576 3,429  7600 3,439  Il 7601 3,439  7602 3,439  Il 7603 L 3,439  7604 3,439  7605 o 3,439  7606 O 3,439 16 . 7 . 90 Official Journal of the European Communities No L 183/27 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem-- bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg -  l 7607 3,439  \ 7608 o \ 3,439  \\ 7609 (') 3,439  \ 7610 0 \ 3,439  7611 o 3,439  \ 7612 3,439  7613 3,439  \ 7615 (') 3,439  \ 7616 (1 ) 3,439  \ 7620 o , 3,439  \ 7700 o 3,964  7701 O 3,964  7702 O 3,964  7703 3,964 ¢  7705 3,964  7706 0) 3,964  7707 O 3,964  7708 o 3,964  \ 7710 3,964  7711 o 3,964  7712 0) 3,964  \ 7715 3,964  7716 o 3,964  7720 0 3,706  l 7721 &lt; 1) 3,706  \ 7722 3,706  \ 7723 (') 3,706 7725 3,706  \ 7726 C) 3,706  \ 7727 (') 3,706  7728 o 3,706  \ 7730 (1 ) 3,706  7731 o 3,706  7732 C) 3,706  l 7735 o 3,706  7736 o 3,706  \ 7740 C) 4,765 -  7741 (') 4,765  7742 4,765  l 7745 4,765  7746 4,765 ,  7747 o 4,765  l 7750 C) 4,765 7751 (!) 4,765  7758  No L 183/28 Official Journal of the European Communities 16. 7 . 90 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lie FF Dr £ Irl Esc Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 1  100 kg -  I 7759 I   7760 (') 5,824  l 7761 C) 5,824  \ 7762 C) 5,824  \ 7765 C) 5,824  I 7766 ,&lt;*&gt; 5,824  7768   7769   I 7770 C) 5,824  7771 o 5,824 ¢'  7778 I   \ 7779 I   \ 7780 o 6,883  \ 7781 o 6,883  I 7785 o 6,883  7786 C) 6,883  I 7788 \ I 2,599  7789 \ l 2,599  \ 7798 C)   \ 7799 C)  ;  l 7800 l 7,207 ¢  7801 \ 7,207  7802 7,207  I 7805 I 7,207  Il 7806 I 7,207  7807 I 7,207  II 7808 C)   7809 o   II 7810 II 7,207  7811 \ 7,207  7818 C) ...  7819 C)   \\ 7820 o 7,383  \\ 7821 (') 7,383  7822 C) 7,383  \\ 7825 (l) 7,383  7826 (') 7,383  Il 7827 C) 7,383  Il 7828 C) I 2,775  Il 7829 C) 2,775  li 7830 (') 7,383  II 7831 (') \ 7,383  Il 7838 C) 2,813  7840 C)  Il 7841 C)  16. 7. 90 Official Journal of the European Communities No L 183/29 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 . Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­  II 7842 C)   Il 7843 Il   7844 o   Il 7845   7846   7847 (1) \   || 7848 (1) Il   II 7849 o   \ 7850 o   \ , 7851 \  __ Il 7852   \ 7853 o   . li 7855 \  .7856 o \   \ 7857 o \ '   \ 7858 o   \ 7859 O \  . 7860 (1 ) \  ¢  7861 (1) \   7862 \ l   \ 7863 01   7864 o l   I 7865 o l  i  7866 C) \   \ 7867 (1 ) \   I 7868 C) !    7869 o   7870 C) \   \ 7871 \   l 7872 0) l   \ 7873 I   7875   1 7876 C) \   7877 1 l   \ 7878 (1 ) l   1 7879 e&gt;1 l   \ 7900 C) l   - I 7901 C) \   \ 7902 \   . .. 7903 I   7904 (')   7905 C) l   \ 7906 C)   \ 7907 C) \   7908 C) \  No L 183/30 Official Journal of the European Communities 16. 7 . 90 \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \ I  100 kg -  7909 C) l   \ 7910  l  I 7911 ^ /1\   l 7912 (')  :  l 7913   I 7915   \ 7916 C)   \ 7917 C)  \  I 7918 C)   \ 7919 o l   I 7940 D   I 7941 C)   I 7942 o   l 7943 C)   l 7944 C)   l 7945 o l  ) \ 7946 (') \   l 7947 C)   l 7948 0   \ 7949 (l) L \   l 7950 /1\   \ 7951 C)   l 7952 C)   l 7953 o \   l 7955 o   l 7956  '  l 7957 0) \   l 7958   7959 o   l 7960 0 I   7961   7962  \  7963  7964 (')  7965   7966   7967   Il 7968 \ ~  7969 (') l   7970 \  7971 C)   Il 7972 I ~  - 7973 C) 7975 ( 1) l  "  7976 ( l) l \ 16. 7 . 90 Official Journal of the European Communities No L I 83/31 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg -  7977 e&gt;   \ 7978 o   7979   \ 7980 o 2,647  I 7981 2,647  7982 0 2,647  \ 7983 o 2,647  7984 2,647  \ 7985 2,647  7986 2,647  I 7987 (i) 2,647  I 7988 o 2,647  I 7990 C) 2,647  7991 C) 2,647  l 7992 2,647  \ 7995 C) 2,647  7996 0) 2,647 Amounts to be deducted 51xx I 0,083  \ 52xx 0,176  II 53xx 0,282 I 54xx \ 0,389  II 55xx \ 0,555  Il 56xx l 0,805  I 57t)x \ 1,249  57 lx \ 1,249  II 572x 1,748  II 573x 1,748  I 574x 2,247  5750 2,247  I 5751 2,247  I 5760 l 2,747  II 5761 l 2,747 ' .... l 5762 l 2,747  \ 5765 \ 2,747  II 5766 \ 2,747  \\ 5770 \ 2,747 l 5771 l 2,747  l 5780 \ 3,246  5781 \ 3,246  5785 l 3,246  . I 5786 \ 3,246  I 579x \ 0,083 No L 183/32 Official Journal of the European Communities 16. 7 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pw United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg -  I 5808 I 0,083  5809 1 \ 0,083  \ 5818 \ I 0,083  \ 5819 II\ 0,083  582x \ 0,083  \ 5830 0,083  5831 0,083  \ 5838 \ 0,176  l 584x l I 0,176  \ 585x 0,176 __ 586x \ 0,282  \ 587x 0,282  590x l 0,389  \ 591x 0,389  Il 594x 0,555  Il 595x 0,555  Il 596x \ 0,805  597x li 0,805  598x Il 1,249  I 599x \ 1,249 Amounts to be deducted I 61xx 1 0,062  ' l 62xx 0,131  l 63xx I 0,210  l 64xx \ 0,290  \ 65xx II 0,413  l 66xx 0,599  l 670x II 0,930  l 67 lx || 0,930  672x 1,302  673x \ 1,302  674x 1,674  6750 I 1,674  6751 \ 1,674  6760 II 2,046  l 6761 II 2,046  Il 6762 Il 2,046 - 6765 l 2,046  6766 l 2,046  6770 2,046  6771 2,046  Il 6780: Il 2,418  6781 2,418 16. 7. 90 Official Journal of the European Communities No L 183/33 I 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I - 100 kg ­  \ 6785 I 2,418  \ 6786 \ 2,418  \ 679x \ 0,062  \ 6808 I 0,062  \ 6809 I 0,062 ,  l 6818 I 0,062  \ 6819 \ 0,062  \ 682x \ I 0,062  \ 6830 I 0,062  \ 6831 \ 0,062  \ 6838 I 0,131  I 684x \ I 0,131  I 685x \ I 0,131  I 686x \ 0,210  l 687x \ 0,210  \ 690x 0,290 __ \ 691x 0,290  \ 694x 0,413  \ 695x 0,413  \ 696x 0,599  \ 697x \ 0,599  \ 698x \ 0,930  699x .. 0,930 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes , the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. A ®: For the application of the additional code : Starch/Glucose rhe content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and ixpressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods , the amount of glucose to be ncluded in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/hoglucose rhe content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and "ructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall &gt;e an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk prdteins Vlilk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 183/34 Official Journal of the European Communities 16 . 7 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spain CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 100 kg ­ 3,576 3,576 2,504 3,960 2,888 2,888 3,934 2,862 2,862 1,514 1,514 0,442 1,847 0,775 0,775 1510 00 10 1510 00 90 16 . 7. 90 No L 183/35Official Journal of the European Communities ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals   1,031     1,137 1,137 1,010 1,010  0,942 0,948 0,951 0,951 ...  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals   1,031     1,060 1,075 1,137 1,010  0,983 0,990 0,948 : 0,951 :::   milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector  1,031 1,026 1,137 1,010 1,025  0,948 0,951